IN THE SUPREME COURT OF TEXAS

                                 No. 11-0479

                       IN RE  RBC CAPITAL MARKETS, LLC

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for temporary relief pending  mandamus  review,
filed June  21,  2011,  is  granted.   Respondent's  April  26,  2011  order
granting Highland's motion  for  partial  summary  judgment,  denying  RBC's
cross-motion for summary judgment, and  denying  RBC's  motion  to  stay  is
stayed pending further order of this Court.  All proceedings  in  Cause  No.
DC-11-02034-D, styled  Highland  Capital  Management  L.P.  v.  RBC  Capital
Markets, LLC, f/k/a RBC Capital  Markets  Corporation,  f/k/a  RBC  Dominion
Securities Corporation, in the 95th District Court of Dallas County,  Texas,
are also stayed pending further order of this Court, except for  proceedings
relating to discovery.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this December 16, 2011.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk